Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 8/15/22.  Claims 1-4 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Coles [U.S. 10,810,845] in view of Day et al [US 2019/0295207].
For claim 1, the method for responding to an active-shooter event (Abstract: gunshot detection) in a premises taught by Coles includes the following claimed steps, as noted, 1) the claimed providing a module in each room is achieved using the multi-sensor device (“pod” No. 100) in each room (Fig. 3, Nos. 202-270) and each designated area of the premises (Fig. 3, auditorium, lunch room), each said module being controlled and monitored by a remote computer/communications/control system (server computing device No. 302), each said module providing an audio sensing means (acoustic sensor No. 114 and microphone No. 110), 2) the claimed detecting an active-shooter event is achieved using said acoustic sensor (No. 114) in conjunction with the remote computer (Col. 22, Lns. 19-21: server computing device 302 configured to receive sensor data from the pods 100), 3) the claimed projecting or displaying a command or commands in response to the active-shooter event is achieved using the client computing devices (No. 304) to display a screen (Figs. 5-7E) in response to an active-shooter event detected by the audio sensing means of a module, and 4) the claimed transmitting a unique code to a law enforcement to enter the control system is achieved using the server computing device (Col. 42, Lns. 59-63: server computing device 302 may store a list of IP addresses corresponding to emergency responder client computing devices 304 to receive alerts and to respond to dangerous events) to monitor and assess the activated module (Col. 35, Ln. 67 – Col. 36, Ln. 2: emergency message may be transmitted to client computing device of emergency responders) to project or display a command or commands on the screen or monitor (see, for example, gunshot alert screen 1000, Fig. 10A for an emergency responder application).  However, although the Coles reference can display commands on a screen belonging to a client computing device (No. 304) such as students and other occupants (Col. 29, Lns. 7-10: screenshots shown in Figs. 7A-7E are examples of what is shown to students), the displays are not performed at the activated modules themselves.
Displaying commands at building elements such as Exit signs has been thought of in the prior art.  The security system taught by Day includes a plurality of smart exit signs (No. 50) that can be placed at various locations throughout a building (Fig. 2, Nos. 34).  Furthermore, the signs shown in the Day reference may include a number of both input device (No. 14) and output devices (No. 16); the input devices including sound detectors, microphones, and various types of gunshot detectors (Paragraph 114).  Most importantly, the smart exit signs taught by Day may have left and right directional arrow indicators (No. 56) that can independently be dis-illuminated or change color based on instructions from a master controller (No. 12) to direct occupants away from a threat and first responders to the threat.
The obvious advantage of the Day reference is that it gives occupants an easily recognizable and dynamic evacuation system upon detection of an active threat.  Prior art alarm systems did not fully convey where an occupant should or should not go depending on the location of an active threat.  And the Coles reference teaches a system that would benefit from the exit signs of Day.  Perhaps a student or occupant did not happen to have one of the client devices:  They could still successfully evacuate a building if some smart exit signs were physically present in each room to guide them to safety.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate smart exit signs in the system of Coles for the purpose of successfully getting any occupant of a building to safety under any condition.
For claim 3, each “pod” (No. 100) of Coles further includes an audio alarm means (No. 108), video sensing means (No. 104), and motion sensing means (No. 106).  The Day reference can display a left arrow or right arrow (No. 56) depending on commands from a master controller (No. 12).  The unique code to law enforcement to enter the control system has been addressed in the rejection of claim 1 above.  Voice communications from the occupants in the Coles reference (Col. 15, Lns. 39-41) may be transmitted to emergency responders or school administrators.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Coles in view of Day et al and Yoon et al [US 2020/0041273].
For claim 2, the method for responding to an active-shooter event (Abstract: gunshot detection) in a premises taught by Coles includes the following claimed steps, as noted, 1) the claimed providing a module in each room is achieved using the multi-sensor device (“pod” No. 100) in each room (Fig. 3, Nos. 202-270) and each designated area of the premises (Fig. 3, auditorium, lunch room), each said module being controlled and monitored by a remote computer/communications/control system (server computing device No. 302), each said module providing an audio sensing means (acoustic sensor No. 114 and microphone No. 110), 2) the claimed detecting an active-shooter event is achieved using said acoustic sensor (No. 114) in conjunction with the remote computer (Col. 22, Lns. 19-21: server computing device 302 configured to receive sensor data from the pods 100), 3) the claimed projecting or displaying a command or commands in response to the active-shooter event is achieved using the client computing devices (No. 304) to display a screen (Figs. 5-7E) in response to an active-shooter event detected by the audio sensing means of a module, and 4) the claimed transmitting a unique code to a law enforcement to enter the control system is achieved using the server computing device (Col. 42, Lns. 59-63: server computing device 302 may store a list of IP addresses corresponding to emergency responder client computing devices 304 to receive alerts and to respond to dangerous events) to monitor and assess the activated module (Col. 35, Ln. 67 – Col. 36, Ln. 2: emergency message may be transmitted to client computing device of emergency responders) to project or display a command or commands on the screen or monitor (see, for example, gunshot alert screen 1000, Fig. 10A for an emergency responder application).  However, although the Coles reference can display commands on a screen belonging to a client computing device (No. 304) such as students and other occupants (Col. 29, Lns. 7-10: screenshots shown in Figs. 7A-7E are examples of what is shown to students), the displays are not performed at the activated modules themselves.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
Another claimed element not found in both the Coles and Day references is detecting serially progression of a serial active-shooter wherein progression of the active-shooter events is detected based on proximity of the event to the audio sensing means.
Tracking or sensing motion or movement of an active shooter has been performed in the prior art.  The system for evacuation based on shooting sound detection taught by Yoon also includes a number of stations (Nos. 211, 212, 213) that may be disposed at various locations in an indoor space (see Fig. 1).  A typical station (Fig. 3, No. 300) may include a sound sensor (No. 310) to detect one or more shooting sounds attributable to the active shooting event.  One important aspect of the Yoon reference is a detector (No. 340) that can also detect the shooter as well as a current location or movement of the shooter.  When the detector detects movement, it may track or sense the movement of the shooter (Paragraph 66) and then a transmission unit (No. 330) may transmit information about the location to which the shooter has moved to an event response server (No. 390).  The response server receives the information (Paragraph 67) and then generates an action command to a corresponding station.  A receiver (No. 350) within the station receives the action command (Paragraph 68) based on the result of one or more of the detection of the shooting sound, the movement of the shooter, and the location of the station within the indoor space.
An active shooter is just that: active.  Which means they will usually not stay in the same place for a prolonged period of time.  Several active shooters in the past have moved throughout a location unfortunately causing a great deal of damage.  It would make perfect sense if a detecting system detects if a shooter is on the move and where said shooter is located or heading.  And the Yoon reference presents plain evidence of that.  And the active shooter system of Coles would benefit from a system that could detect movement or motion of a shooter in addition to merely detecting a single event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the methods of Yoon into the combination of Coles and Day for the purpose of providing a more accurate and dynamic detecting system that can provide updated information regarding the location of an active shooter, thereby hopefully saving lives in the process.
For claim 4, each “pod” (No. 100) of Coles further includes an audio alarm means (No. 108), video sensing means (No. 104), and motion sensing means (No. 106).  The Day reference can display a left arrow or right arrow (No. 56) depending on commands from a master controller (No. 12).  The unique code to law enforcement to enter the control system has been addressed in the rejection of claim 1 above.  Voice communications from the occupants in the Coles reference (Col. 15, Lns. 39-41) may be transmitted to emergency responders or school administrators.

Response to Arguments
Argument 1:
“Further, as evident from above, Coles discloses that the occupants transmit the voice communications to emergency responders so that the occupants may get assistance and be able to communicate with the emergency responders, not otherwise as claimed in claim 1 (or claim 2) where in an event of any active shooting activity, the audio sensing means detects such events and upon detecting such events, the module in each room is activated by the control system to project or display, a command or commands on a screen or a monitor.”

Argument 2:
“Further, Coles' provisional applications 62/791,459 filed dated 01/11/2016; 62/796,224 as filed dated 01/24/2019; and 62/804,511 as filed dated 02/12/2019 from 
Coles' Patent (filed dated Jan. 10, 2020) is seeking priority does not talk about 'unique code' that is to be transmitted to a law enforcement to enter said control system to monitor and assess said activated module to project or display a command or the commands on the screen or the monitor.  Therefore, Coles (filed dated Jan. 10, 2020) cannot be identified as relevant prior art when comparing 'unique code' of instant claims (filed dated 08/07/2019) to 'IP addresses for emergency responder devices' of Coles.”

Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive

Response to Argument 1:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant application, the Examiner has interpreted the claimed step of “activating the module” to mean “activated by the computer/communications/control system into a configuration for alerting and directing the occupants of such first room or first designated area”.  Therefore, this means that the alerting and directing the occupants is performed at the module itself; something that the Coles reference does not do as admitted by the Examiner and explained above in the rejection of claim 1.  And the Examiner has introduced the Day reference as teaching this particular element with apparatus similar to that of the claimed invention and to the Coles reference in form and function.  Therefore, the combination of references is used to properly reject claim 1 above.

Response to Argument 2:
	An IP address is certainly one form of a “unique code” that is used to access law enforcement in order to link to the server of the Coles reference in order to access and monitor the information contained in said server.  This is considered a valid interpretation of the broad term “unique code” found in the claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cruz [US 2012/0242816] prevents the unlawful use of a firearm.
Jankowski et al [U.S. 8,943,558] detects the sound signature of a gunshot.
Fowler et al [U.S. 10,627,292] performs indoor gunshot detection analysis.
Griggs [U.S. 10,921,437] creates a motion track from video cameras.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
9/13/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687